 In the Matter of NATIONAL SILVERCOMPANY,EMPLOYERandMETALPOLISHERS, BUFFERS,PLATERS & HELPERS INTERNATIONAL UNION,A. F. L., PETITIONERIn the Matter' of NATIONAL SILVER COMPANY, EMPLOYERandNATIONALLABORBARGAINING AGENCY,PETITIONERIn the Matter of NATIONAL SILVER COMPANY,EMPLOYERandNATIONAL LABOR BARGAINING AGENCYandMETAL POLISHERS,BUFFERS, PLATERS AND HELPERS INTERNATIONAL UNION,LOCAL 8,A. F. L. andMETAL PRODUCTION&NOVELTYWORKERS UNION,LOCAL 28-A, A.F. L., PETITIONERSCases Nos.2-R-6652,2-R-6718, and 2-RE-88, respectively.DecidedNovember 5, 1946Mr. L. L. Balleisen,of New York City, andMr. Stanley Lipman,of Brooklyn, N. Y., for the Employer.Mr. Jerome Y. Sturm,of,New York City, for the Metal Polishers.Mr. Angelo Perruccio,of Brooklyn, N. Y., for the Agency.Messrs.Harold SternandJohn K. Lapham,both of New YorkCity, for the IBEW.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon petitions duly filed and consolidated, the National LaborRelations Board on June 28, 1946, conducted a prehearing electionpursuant to Section 203.49 of the Board's Rules and Regulations,Series 4, among employees of the Employer in the alleged appro-priate unit, to determine whether they desired to be represented bythe Metal Polishers, or by the Agency, for the purposes of collectivebargaining, or by neither.'At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 320 eligiblevoters, of whom 137 voted for the Metal Polishers, 113 voted for theIThe IBEW did not indicate its interest in the election until June 27, 1946, one dayprior to the election, and therefore did not appearon the ballot.71 N. L. R. B., No. 87.594 NATIONAL SILVER COMPANY595Agency, 4 voted against both organizations, and 20 voted underchallenge.Thereafter, pursuant to Section 203.55 of the Rules and Regula-tions, a hearing was held at New York City on July 25 and 26, 1946,before Vincent M. Rotolo, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS of FACTI.THE BUSINESS OF THE EMPLOYERNational Silver Company is a New York corporation having itsprincipal office in New York City. It operates factories in Brook-lyn,New York, and Taunton, Massachusetts, where it manufacturescutlery, giftware, and silver plate.Only the Brooklyn factory isinvolved in this proceeding.During the period from June 1, 1945,to June 1, 1946, the Employer purchased for its Brooklyn factoryraw materials valued in excess of $250,000, approximately 75 percentof which was shipped to this factory from points outside the Stateof New York. During the same period, it sold finished productsvalued in excess of $500,000, approximately 75 percent of which wasshipped to points outside the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDMetal Polishers, Buffers, Platers & Helpers International Union,herein called the Metal Polishers, is a labor organization affiliatedwith the American Federation of Labor, claiming to represent em-ployees of the Employer.National Labor Bargaining Agency, herein called the Agency, isan unaffiliated labor organization, claiming to represent employeesof the Employer.International Brotherhood of Electrical Workers, Local Union No.3, herein called the IBEW, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either the Metal Polishers orthe IBEW as the exclusive bargaining representative of employees 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer until either or both of them have been certified bythe Board in an appropriate unit or units.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESA. The challenged ballots(1)The electriciansPrior to the election, the Employer, the Agency and the MetalPolishers agreed that a unit of production and maintenance em-ployees, excluding timekeepers, inspectors, office and clerical em-ployees, salesmen, foremen and supervisors was appropriate.OnJune 27, 1946, the day before the election, the IBEW sent a telegramto the Board asserting that it represented the electricians employed bythe Employer and objecting to their inclusion in the production andmaintenance unit.Three electricians voted in the election, but theirvotes were challenged by the Board's agent, in view of the IBEW'stelegram.At the post-election hearing, the IBEW intervened torequest that the electricians be established as a separate unit apartfrom the production and maintenance employees.Neither the MetalPolishers nor the Agency opposes the creation of such a unit if theelectricians desire it.The Employer, however, contends that theelectricians should be included in the production and maintenanceunit.The Employer employs three electricians who perform customaryskilled electrical maintenance work upon machinery, under the super-vision of the maintenance department foreman.We have many timesheld that electricians similar to those involved in this proceedingcomprise a distinct craft group and may be represented in either acraft unit or in a production and maintenance unit, depending upontheir desires as expressed in an election.2The Employer argues thatthe electricians have been bargained for as part of the productionand maintenance unit for many years and should not now be sep-arated in a distinct unit.However, this bargaining history betweenthe Employer and the Agency has been on an informal basis; it wasnever embodied in a written contract.This kind of informal historyis not sufficient to preclude the establishment of a craft unit at this2Matter of United States Potash Company(N. S. L.),63 N. L. R. B. 1379 ;Matter ofAmerican Cyanamid&Chemical Corporation,62 N. L. R. B. 925;Matter of RemingtonRand, Inc., Propeller Division,62 N. L. R. B. 1419;Matter ofIllinois Division,BendierAviation Corporation,61 N. L. R. B. 993;Matter of AmericanCan Company,61 N. L R. B.1631 ;Matter of GuabersonCorporation,59 N. L. R B. 1091;Matter of Richfield OilCorporation,59 N. L. R. B. 1554. NATIONAL SILVER COMPANY597time.3Moreover, there is a serious question as to whether the elec-tricians were ever actually represented by the Agency'Accordingly,we find no obstacle to a present self-determination election among theelectricians.We hereby sustain the challenges to the ballots of theelectricians, inasmuch as the IBEW did not appear on the ballot inthe election and it is not possible, therefore, to determine whetherthe electricians desire to be represented in a separate unit or as a partof the production and maintenance unit.We shall direct a new elec-tion among the electricians to ascertain their desires in this respect.(2)Timekeepers and inspectorsThe ballots of 10 timekeepers and inspectors were challenged bythe Board's agent on the ground that they were specifically excludedfrom the stipulated unit.5All interested parties have agreed that thechallenges to the ballots of the timekeepers and inspectors should besustained.In accordance with the position of the parties, we herebysustain the challenges to these ballots.(3)Miscellaneous challengesC. Mar'gzinski and Dominick Ciangiwere challenged by the Board'sagent because they are classified as assistant foremen.However, allthe parties agreed that they have no supervisory authority and areincluded in the unit. In accordance with the position of the parties,we hereby overrule the challenges to the ballots of these two employees.Pasquale Codispotiwas challenged by the Employer on the groundthat he had resigned his employment before the eligibility date agreedupon for the election.Hudson Ben Sudenwas challenged by the MetalPolishers as not being within the unit, inasmuch as he spends the majorpart of his time as chauffeur for the Employer's executives.SalvatoreGrecowas challenged as a supervisory employee.All parties agreethat these three challenges were well taken and that they should besustained.In accordance with the position of the parties, we herebysustain the challenges to the ballots of Pasquale Codispoti, HudsonBen Suden, and Salvatore Greco.Eugene Kiernanwas challenged by the Employer on the ground thathe was not an employee at the time of the election. The parties agree,however, that he was an employee and should be permitted to vote.We hereby overrule the challenge to his ballot.3 SeeMatter of E. I. Du Pont de Nemours Company, SpruanceWorks,Rayon Division,64 N. L R B. 639;Matter of Corn Products Refining Company,52 N. L. R. B. 1324.4The Agency's chairman stated at the hearing:"I do not know whether I representedthem or not.Iwas under the understanding that they were in their own Union, thatthey had their own Union."&A separate petition has been filed covering timekeepers and inspectorsPursuant tothat petition,we have found that these employees constitute a separate appropriate unit,and have directed that an election be held among them.Matter of National SilverCompany, 71N. L. R. B. 303. 598 ' DECISIONSOF NATIONALLABOR RELATIONS BOARDEthel Nicholswas challenged by the Board's agent, inasmuch as hername did not appear on the eligibility list furnished by the Employer.The Employer alleges that she terminated her employment before theelection.The evidence indicates that Mrs. Nichols had worked for theEmployer for 2 months before May 11, 1946. On that date her husband,who was also an employee of the Employer, was injured in the courseof his employment.Mrs. Nichols thereupon left her work in orderto care for her husband. She returned to work for a day and a halfin the early part of July, after the election, but then had to leave againbecause of her husband's condition.While'there was some evidencethat she had secured a temporary leave of absence, the records of theEmployer indicate that she was not given a leave of absence, but hadresigned her employment on May 11, 1946.We are satisfied that Mrs.Nichols had resigned her employment before the election.Accordinglywe hereby sustain the challenge to her ballot.Inasmuch as we have sustained the challenges to 17 of the 20 chal-lenged ballots, the remaining 3 impounded ballots, the challenges towhich we have overruled, cannot affect the outcome of the election.Accordingly, we shall not direct that these 3 ballots be opened andcounted.B. The voting groupsAs we have indicated previously, the electricians may either be in-cluded in the production and maintenance unit or may be establishedin a separate unit, depending upon their desires as expressed in the elec-tion directed hereinafter.The outcome of the prehearing electionshows that the Metal Polishers has been selected as bargaining agentfor the following group :All production and maintenance employees of the Employer at itsBrooklyn plant, excluding timekeepers, inspectors, electricians, officeand clerical employees, chauffeurs, foremen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action.We shall direct an election among all electricians employed by theEmployer at its Brooklyn plant, excluding all supervisors with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action.We shall make no unit determination pending the outcome of theelection among the electricians.If they select the Metal Polishers,they will have indicated their desire to be included in the productionand maintenance unit; if they select either of the other unions, they willhave indicated their desire to be established as a separate unit. NATIONAL SILVER COMPANY599C. The employer's objection to the electionThe Employer has filed detailed Objections to the Conduct of theElection.The Employer asserts that the election was invalid becauseitwas held during a strike.The record reveals that approximatelyone-half the Employer's employees went out on strike on or aboutJune 6, 1946,6 and were still on strike at the time of the election.Wedeem the Employer's contention to be without merit.We do not be-lieve that this election should be set aside because it was conducted whilea work stoppage was in progress.I note that Member Reynolds expresses a doubt as to the propriety ofconducting an election in cases in which a strike has been undertakenby one contesting labor organization to secure recognition from an em-ployer.The wisdom, or lack of it, displayed by the striking labororganization is not for this Board to weigh. Section 13 of the Actguarantees that nothing in the Statute shall diminish the right tostrike-and this includes a strike for recognition as well as for otherpurposes.7Our concern therefore lies with giving positive effectua-tion to the Congressional intent to minimize the effects of such a strike.The statutory method of doing so, the one Congress indicated that thisBoard should use, lies in extending the use of our election facilities.Withholding our processes constitutes a negation of the Congressionalpolicy.Chairman Herzog, in his concurring opinion, indicates some hesi-tancy with regard to the applicability here of our reasoning in theColumbia Picturescase, but the situation there approximates thefactual context in the present case so closely that any attempteddistinction can result only in the abandonment of whatever value asprecedent our decisions may carry.The Employer further contests the validity of the election on theground that it challenged the ballots of 147 striking employees andthat these challenged ballots were commingled with other ballotsand counted as valid.On June 6, 1946, the Employer sent to allabsent employees a letter urging them to return to work and statingthat if they failed to report for work on June 10, 1946, it would con-The cause of the strike was the Employer's refusal to recognizethe MetalPolishers asthe exclusive bargaining representative of the emplk ces.SeeMatter of Columbia Pictures Corporation,64 N. L.R. B. 490, at page 514, in whicha majority of the Board(Chairman Herzog and Member Houston)pointed out,in passingon the eligibility to vote of strikers who had engaged in a work stoppage to compelrecognition during the pendency of a representation proceeding-We find nothing in the Act,its legislative history, or in the court decisions there-under, which points to the conclusion that the strikers'conduct herein removes themfrom the ambit of the Act.On the contrary, the language of the Act and the deci-sions of the Board and the courts make plain that a strike of this character-toobtain recognition and collective bargaining-iswithin the "concerted activities"contemplated therein and cannot render strikers vulnerable to loss of their status as"employees"because this is their purpose. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDcider their employment terminated.This letter was followed onJune 10 by another letter, somewhat similar in tenor.On June 28,before the election, the Employer submitted to the Board's agent alist of 147 striking workers whose ballots it desired to challenge onthe ground that they were no longer employees.Despite the Em-ployer's request, the ballots of those striking employees who votedwere commingled with the ballots of non-striking employees, andwere coutited as valid ballots.It is beyond question that the 147 employees listed by the Em-ployer were employees whose work had ceased as a consequence of,or in connection with, a then current labor dispute.The ballotingtook place within 3 weeks of the time the strike was called and whilethe strike was still in progress; it was unquestionably "current."Thus, the strikers remained employees of the Employer within themeaning of Section 2 (3) of the Act, during the period of the strike,and were entitled to vote in the election." Inasmuch as the strikersrightfully voted, no practical harm was done by the failure to segre-gate their ballots.Regardless of the fact that it could not haveaffected our action on the merits herein, we believe that it would havebeen far better practice had the Regional Office accepted challengesfrom the Employer.The Employer further objects to the conduct of the election onthe ground that 21 employees did not receive notices of the electionthrough the mails. It appears that the Regional Director postednotices of the election in the Employer's plant. In addition, hemailed individual notices of the election to each of the striking em-ployees.Mailing addresses for this purpose were furnished to theRegional Director by the Employer.However, some of the addresseswere incorrect and, as a result, 21 of the notices mailed were returnedby the post office marked "address unknown." No blame can beattached to the Regional Director for the return of these 21 notices.It is important to note, moreover, that individually mailed noticesof election are not required where notices of election have beenprominently displayed in the plant.We believe that the RegionalDirector took all reasonable steps necessary to apprise both strikingand non-striking employees of the elections In this connection, itshould be noted that more than 85 percent of the eligible votersappeared at the election and cast ballots.This indicates that knowl-edge of the election was widespread among both striking and non-striking employees.The final objection of the Employer involves 18 strikers amongthe 147 names submitted to the Regional Director for challenging.8 SeeMatter of The Rudolph Wurlitzer Company,32 N. L. R. B. 163;Matter of ColumbiaPictures Corporation,61 N L. R. B. 1030, and 64 N. L R. B 490.9 There was some indication at the hearing that some of these 21 employees did vote. NATIONAL SILVER COMPANY601The Employer insists that these employees had terminated theiremployment prior to the election as indicated by the fact that theydid not return to work after the settlement of the strike. It con-tends, therefore, that these 18 individuals were ineligible to vote.Included in this group of 18 are Ethel Nichols and PasqualeCodispoti, whose votes we have refused to count.The remaining 16ballots are riot sufficient in number to affect the results of the elec-tion 10We find that the failure to segregate the ballots of these 16employees was not prejudicial.We find the Employer's Objections to the Conduct of the Electionto be without merit.Accordingly, they are hereby overruled.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with National Silver Company,New York City, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among all electricians employed by the Employerat its Brooklyn, New York, plant, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, to determine whether they desireto be represented by Metal Polishers, Buffers, Platers & HelpersInternationalUnion, A. F. L., or by National Labor BargainingAgency, or by International Brotherhood of ElectricalWorkers,30As noted above, the Tally of Ballots shows that the Metal Polishers received 137votes ; the Agency received 113 votes;4 votes were cast against both organizations ; and20 ballots were challenged.We have overruled 3 of the challenges herein and sustained 17.Thus, of 257 valid ballots,the Metal Polishers has received 137 votes.Even assumingthe conditions most favorable to the Employer's contention(that the 10 employees inquestion were ineligible,that despite this fact they voted,and that all their ballots werecast for the Metal Polishers), the Metal Polisheis would then have received 121 votes ofa total of 241 valid ballots, which is still a majority. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 3, AFL, for the purposes of collective bargaining,or by none of them.MR.JAMES J. REYNOLDS,Jn., concurring specially :It is with considerable hesitationthatI join my colleagues in over-ruling the Employer's Objections to the Conduct of the Election. Ido so, however, because of a conviction that the results which we arethereby approving convincingly represent an accurate expression ofthe collective bargaining desires of the majority of the employeesinvolved.A searching scrutiny of the objections, which in my opinionare not lacking in considerable merit, lead to no other conclusion. .While there were circumstances present which I believe to be in con-flict with a proper concept of orderly procedure under the Act, thefact is that a substantial number(274) of those declared eligible tovote(320) did so.While the employee status of some 147 strikers, inmy opinion,was in doubt as of the date of the election,the subsequentreinstatement of 129 of this group compels the practical conclusionthat at least those reinstated were in fact employees immediately priorto and subsequent to the strike and are therefore entitled to a voice inthe choice of a bargaining representative.No matter how one con-siders the votes of the remaining 18 non-returning strikers,if indeedthey voted which is questionable, the Metal Polishers still maintainsits position as majority choice of a determinative number ofbona fidepre- and post-strike employees.This conclusion is not seriously chal-lenged by a consideration of the claim that because some 21 strikersdid not receive notice of electionthey were thereby deprived of anopportunity to exercise the franchise.It seems reasonable to assumethat since the strike was aimed to compel recognition of the MetalPolishers,those employees participating in the strike would not likelylack notice that an election was being conducted.It is because of these considerationsthatas a practicalmatter ofadministration I reluctantly join in overruling the objections of theEmployer. Insofar as the instant case is concerned,I do not believeany useful purpose would be served by doing otherwise.However, with all possible vigor I desire to dispel any implicationthat my concurrence denotes approval of certain circumstances sur-rounding the conduct of this election. I refer particularly to thequestionable propriety of conducting a collective bargaining election inthe face of strike action on the part of a substantial number of em-ployees who, 3 days subsequent to the filing of a petition for theresolution of a multiple-union recognition dispute, elected to resort toeconomic pressure in an attempt to accomplish that recognition whichthey were already seeking through the orderly procedures establishedunder the Act.By so doing, they were attempting to compel, on thepart of the Employer, exclusive recognition which, if extended in the NATIONAL SILVER COMPANY603face of the conflicting claim of the Agency, would have constituted aviolation of the Act as prescribed by the decisions of this Board."Confronted by such conduct, I believe it would have been entirelyconsistent with the fundamental purposes of the Act for the Board'sagents to have withheld the utilization of the Board's election ma-chinery until such time as the normal work schedules were resumed.This Board has consistently protected the fundamental right ofworkers to engage in economic strikes, but I fail to see how it can ex-tend its protection and assistance to strikers who seek by force thecommission of illegal acts on the part of employers.The Board'selection machinery is available for the orderly resolution of represen-tation disputes and within the limitation of Congressional appropria-tions it should continue to guard the right of labor to organize.How-ever, in the fulfillment of that duty it has the right to expect a fairmeasure of self-discipline and respect for its processes from thosewhose interests it seeks to protect.While, as the majority opinionpoints out, Section 13 of the Act leaves the right to strike undiminished,I do not agree that the Act in its entirety forecloses its administrationby the Board in such a manner as to discourage strikes seeking todestroy orderly compliance with the Act's requirement that an em-ployer shall bargain with the representative of its employeesbut withno other.PAUL M. HERZOG, CHAIRMAN, concurring :I agree with the result in this case, which is evidently acceptable toboth my colleagues.With great respect to both, I see no occasion tojoin either in what I deem an unnecessary debate concerning theapplicability or non-applicability of the doctrines enunciated in theMidwest Piping12andColumbia Pictures13 cases.The theory of theformer case has undergone such full development 14 in the 12 monthsthat have elapsed since the latter case was decided that it is not im-possible that an appropriate record will reveal thatColumbia Pic-tures,however sound where we must passex post factoon challenges,should not always impel the Board to exercise its discretion to pro-ceed to an election when, after the only petitioner has invoked thisBoard's jurisdiction, it turns rapidly to self-help for the sole pur-pose of compelling recognition at the very time when the employercould not (underMidwest Pipingand the decisions that have fol-lowed) lawfully grant that recognition.That issue must be decidedin the future on a case-to-case basis, and I therefore prefer not to11Matter of Midwest Piping and Supply Co., Inc.,63 N. L. It.B. 1060.u 63 N. L. It. B. 1060.13 64 N. L It. B. 490.14 See, for example,Matter of Bercut Richards Company,65 N. L It. B 1052;Matter ofFlotill Products,Inc.,70 N. L. R.B. 119, andMatter of G. W. Hume Company,decidedOct. 31, 1946 (71 N L It. B 533). 604DECISIONSOF NATIONALLABOR RELATIONS BOARDexpress a definitive view on this particular record, which appears-not to require it. It is clear that, for a number of reasons, the Em-ployer and the Agency here are in no position to raise the questionof the Board's wisdom in running an election,one reason being thatthey filed cross petitions themselves between the time the strike wascalled and the election was conducted.